Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 12/31/2020, 2/16/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/election and Status of claims
One 12/22/2021, applicant elected Group I, claims 43-53, 60-62, without traverse.  
Applicant elected species delta-6-desaturase (SEQ ID NO: 2), delta-6-elongase (SEQ ID NO: 4), and delta-5-desaturase (SEQ ID NO: 6), without traverse.  
Claims 1-42 had been canceled by applicant. 
New dependent claims 63-65 are added.  
As analyzed in the office action of 10/25/2021, claims 60-62 are included in Group I because the claims are product by process claims, and the claimed seed oil is indistinguishable from that of claim 43. 
In summary, claims 43-53, 60-63 are examined in the office action. 
Claims 54-59 are withdrawn. Claims 64-65 depend on non-elected claims, thus are also withdrawn. Non-elected species are withdrawn.
The restriction is made final. 

Priority 
Instant application 17139232, filed 12/31/2020 is a continuation of 14391818, filed 10/10/2014, now U.S. Patent #10881631.  
14391818 is a national stage entry of PCT/GB2013/050955, International Filing Date: 04/12/2013, and claims foreign priority to 1222184.2, filed 12/10/2012 and claims foreign priority to 1206483.8, filed 04/12/2012. 
The subject matters of the elected claims were disclosed in both 1206483.8 and 1222184.2.  Thus, the priority to both 1206483.8 and 1222184.2 are granted. 

Interpretation of “recombinant plant seed oil”
According to specification ([0176)] The term “transgenic” or “recombinant” is preferably understood as meaning the expression of the nucleic acids encoding the enzymes involved in omega-3 fatty acid synthesis referred to herein at an unnatural locus in the genome, i.e. preferably, heterologous expression of the nucleic acids takes place. Thus, the genes introduced in to the camelina according to the present invention are preferably derived from a different organism.
In addition, lower plants like algae, which produce EPA and DHA, but do not have seeds.  Seed plants do not naturally produce EPA (C20:5) and DHA (C22:6).   In the art, higher plants/seed plants producing EPA and DHA are genetically modified plants.  
In the specification and the claims, “plant seed oil” is used and recited as one item.  
Thus, the “a/the recombinant plant seed oil” of all examined claims is interpreted as oil from a/the seed of a/the recombinant/transgenic/genetically modified plant, and is analyzed by the structure and composition of the oil.  

Claim Objections 
Claims 43, 60- 61 are objected because of the informalities:  
In claim 43, “EPA” and “DHA” appear for the first time in a claim, the full name should be recited, followed by the abbreviation in a (). 
acid (GLA)---. 
In claim 61, line 1, the article “A” should be ---The---. 
In line 1, the “y-linolenic (GLA)” has missing word, and should be ---y-linolenic acid (GLA)---. 
In line 2, the “DPA docosapentaenoic acid” should be ---docosapentaenoic acid (DPA)---, because the term appears for the first time in a claim, the full name should be recited, followed by the abbreviation in a (). 
In addition, in claims 60-61, it is suggested to change “plant seed oil” to ---recombinant plant seed oil--- for consistency with other claims.  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 43-53, 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 43 and 60 recite recombinant plant seed oil wherein the oil comprises EPA and/or DHA, and wherein EPA constitutes at least 10% (mol %) of the total fatty acid content of said oil and wherein DHA constitutes at least 5% (mol %) of the total fatty acid content of said oil.  
The claims are confusing, and the wherein clauses are contradicting among themselves: 
EPA and/or DHA, the second wherein and the third wherein recite “EPA constitutes at least 10% (mol %) of the total fatty acid content of said oil” and “wherein DHA constitutes at least 5% (mol %) of the total fatty acid content of said oil”.  
The terms “or” and “and” in the first wherein are different and have different scopes, The “or” being broader, meaning EPA or DHA can be optional (not required). It is fine by itself, and “EPA or DHA” would be used for interpretation by broad and reasonable interpretation (BRI).   
DHA requires delta-5-elongase and delta-4-desaturase to be produced from EPA (see Petrie et al: Rapid expression of transgenes driven by seed-specific constructs in leaf tissue: DHA production. Plant Methods, 6:8, 2010, page 2, fig 1 below), which supports DHA can be optional. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


It is unclear whether the second wherein and the third wherein mean to limit EPA or DHA, or the second wherein and the third wherein mean to limit EPA and DHA.   
The confusion extends to dependent claims. For example, it is unclear whether claims 44-45 further limit EPA or DHA, or further limit EPA and DHA.   
The metes and bounds of the claim and all dependent claims thus are unclear for one skill in the art understand the scope of the claims and carry out the invention.  
Appropriate correction and clarification are required.  
Dependent claims do not cure the deficiency. 
For compact prosecution, by broad and reasonable interpretation, claims 43 and 60 are interpreted as a recombinant plant seed oil requiring to comprise EPA or DHA (one or the other, not both).  The second wherein and third wherein of the claim, and the dependent claims, limit EPA or DHA.   

The following claims have additional 112(b) issues: 
Claim 48, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112, second paragraph should be made. See MPEP § 2173.05(c).

The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction and clarification are required.  
For compact prosecution, by broad and reasonable interpretation, the claim is interpreted as reciting the broader limitation, the narrower limitation after “preferably” is not considered.  

Claim 50 recites the seed oil comprises triglycerides wherein the number of carbon atom double bonds of said triglycerides is 58:8, 58:9 and 58:10.   
The claim does not make sense and is confusing.   
First, what the exact ratio the applicant is trying to claim?  There is not such ratio.  
Second, even if “carbon atom double bounds” meant to be ---carbon atom: double bounds---, a given triglyceride could only have one carbon atom: double bounds ratio, cannot have a combination of 3 ratios.  
Not only the metes and bounds are unclear, but also one skill in the art would not understand the claim.   
Appropriate correction and clarification are required for further examination.  

Claim 51 recites the recombinant plant seed oil according to claim 43, wherein the plant comprises one or more polynucleotides encoding a A6-desaturase, a A6-elongase and a A5-desaturase operably linked with one or more regulatory sequence.  

Appropriate correction and clarification are required.  
Claim 52 does not cure the deficiency, thus, is included. 
For compact prosecution and definiteness: 
Claim 51 also recites “one or more polynucleotides encoding a A6-desaturase, a A6-elongase and a A5-desaturase”.  
Thus, claim 51 is interpreted as:
--- The recombinant plant seed oil of claim 43, wherein the recombinant plant seed oil is produced from a recombinant plant seed comprising one or more polynucleotides encoding a delta-6-desaturase, a delta-6-elongase and a delta-5-desaturase, operably linked with one or more regulatory sequence, in a single or multiple constructs---.  

Claim 61 depends on claim 60, reciting the GLA and the DPA in the wherein clause.  Claim 60 does not recite GLA and DPA, thus, do not have sufficient antecedent bases for these limitations in the parent claim, rendering the claim indefinite.   
Appropriate correction is required. 
For compact prosecution, by BRI, claim 61 is interpreted as: 
---The recombinant plant seed oil of claim 60, wherein the plant seed oil further comprises y-linolenic acid (GLA) or docosapentaenoic acid (DPA), wherein the GLA constitutes less than 10% (mol %) of the total fatty acid content of said oil, or (optional) the DPA constitutes at least 1 % (mol%) of the total amount of fatty acid present in said oil---

Not further limiting the parent claim
The following is a quotation of 35 U.S.C. 112(d):

Claims 51-52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 51 recites the recombinant plant seed oil according to claim 43, wherein the plant comprises…..., which attempts to limit a plant.  
However, claim 43 is drawn to an oil (analyzed by structure/composition as analyzed above), not a plant.  Thus, claim 51 does not further limit the oil of claim 43. 
Claim 52 does not cure the deficiency, thus, is included. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Lacking written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 43-53, 60-63 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to a genus of recombinant plant seed oils comprising specific composition in EPA, DHA, GLA percentage, phosphatidylcholine, and phosphatidylethanolamine species.  
Dependent claim 52 of claim 43 is broadly drawn to a genus of recombinant plant seed oil wherein the delta-6-desaturase comprises an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 2 (elected species).  
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
The analysis starts from claim 52 (depending on and narrower than claims 43 and 51).  

The claimed function/property is the oil composition comprising EPA, DHA, GLA and the specific percentage and ratios in claims 43-50. 
As analyzed above, seed plants do not naturally produce EPA (C20:5) and DHA (C22:6).  In the art, higher plants/seed plants producing EPA and DHA are genetically modified plants.   
Applicant describes the structure of SEQ ID NO: 2 by providing sequence listing. 
The specification provides example of using sequence encoding SEQ ID NO: 2 in a combination of genes to make transgenic Camelina plant and produce seed oil comprising the claimed composition (at least 10% EPA; at least 5% DHA, and less than 10% GLA (Example 3, pages 45-46, table 5, lower panel). 
The above oil composition was obtained from the transgenic camelina seed over-expressing the 2 specific constructs of fig 2 both comprising specific gene sequences encoding specific delta-6-desaturase, delta-5-desaturase, and delta-6-elongase (claimed), plus delta-12-desatuase, delta-4-desaturase and delta-4elongase (not claimed).                                                                                                                                                                                                          
By sequence search, Domergue et al (In vivo characterization of the first acyl-CoA 6-desaturase from a member of the plant kingdom, the microalga Ostreococcus tauri. Biochem. J. 389, 483–490, 2005) is the first one to characterize SEQ ID NO: 2 (100% identical) as acyl-CoA dependent delta-6-desaturase (AY746357). 
However, 
1. The specification does not describe any conservative domains that is sufficiently associated to the claimed functions. The specification does not describe common structure feature of the genus of sequences having at least 50% identity to SEQ ID NO: 2, nor has any example of using. 
by performing substrate testing in comparison between acyl-CoA and other substrates (page 485, figure 1, left col, 1st para; page 486, table 1, left col, 1st para).  But Domergue et al does not describe conservative domain that is sufficient for the specificity of the function.  Thus, the difference between an acyl-CoA dependent desaturase and a lipid-dependent desaturase is tested by substrate testing and not identifiable by structure.  
Sayanova et al (The role of Δ6-desaturase acyl-carrier specificity in the efficient synthesis of long-chain polyunsaturated fatty acids in transgenic plants. Plant Biotechnology Journal 10, pp. 195–206, first published 9/8/2011) also does not describe conservative domain of acyl-CoA dependent desaturase that is sufficient for the specificity of the function.   
More specifically regarding claim 51 (broader than claim 52), Bauer et al (US 20110162105, published 6/30/2011, filed 8/25/2009) teach making transgenic plant seed comprising the Napin-A construct, which contained genes encoding a Δ5 and Δ6 desaturases and a Δ6-elongase ([0154], [0169]), which is the exact requirement of instant claim 51.  However, while the resultant the composition of recombinant plant seed oil comprises 20.2% EPA, but does not comprise at least 5% DHA, nor less than 10% GLA ([0170], table 8).  Thus, over-expressing the combination of Δ5 and Δ6 desaturases and a Δ6-elongase is not sufficient to obtain the claimed seed oil composition (claim 43).  
Moreover, by sequence search, the following sequence having 74.7% identity to instant SEQ ID NO: 2 is a “hypothetical protein”. There is no indication that such sequence is an acyl-CoA dependent delta-6-desaturase or is even a desaturase: 
Against instant SEQ ID NO: 2

A0A6U0BID1_9CHLO
ID   A0A6U0BID1_9CHLO        Unreviewed;       458 AA.
AC   A0A6U0BID1;
DT   02-DEC-2020, integrated into UniProtKB/TrEMBL.
DT   02-DEC-2020, sequence version 1.
DT   02-JUN-2021, entry version 4.

GN   ORFNames=OMED0929_LOCUS5709 {ECO:0000313|EMBL:CAD8585971.1};
OS   Ostreococcus mediterraneus.
OC   Eukaryota; Viridiplantae; Chlorophyta; Mamiellophyceae; Mamiellales;
OC   Bathycoccaceae; Ostreococcus.
OX   NCBI_TaxID=1486918 {ECO:0000313|EMBL:CAD8585971.1};
RN   [1] {ECO:0000313|EMBL:CAD8585971.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=Clade-D-RCC2572 {ECO:0000313|EMBL:CAD8585971.1};
RA   Corre E., Pelletier E., Niang G., Scheremetjew M., Finn R., Kale V.,
RA   Holt S., Cochrane G., Meng A., Brown T., Cohen L.;
RL   Submitted (JAN-2021) to the EMBL/GenBank/DDBJ databases.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; HBEW01006753; CAD8585971.1; -; Transcribed_RNA.
DR   Gene3D; 3.10.120.10; -; 1.
DR   InterPro; IPR001199; Cyt_B5-like_heme/steroid-bd.
DR   InterPro; IPR036400; Cyt_B5-like_heme/steroid_sf.
DR   InterPro; IPR005804; FA_desaturase_dom.
DR   InterPro; IPR012171; Fatty_acid_desaturase.
DR   Pfam; PF00173; Cyt-b5; 1.
DR   Pfam; PF00487; FA_desaturase; 1.
DR   PIRSF; PIRSF015921; FA_sphinglp_des; 1.
DR   SMART; SM01117; Cyt-b5; 1.
DR   SUPFAM; SSF55856; SSF55856; 1.
PE   4: Predicted;
SQ   SEQUENCE   458 AA;  51851 MW;  419F51610FB886AA CRC64;

  Query Match             74.7%;  Score 1846.5;  DB 69;  Length 458;
  Best Local Similarity   72.8%;  
  Matches  335;  Conservative   47;  Mismatches   63;  Indels   15;  Gaps    3;

Qy          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEK----MEPAALAKTFARRYVVIEGVE 56
              ||::||    |  | :        | |     ::|    :||:|:||||||:||||: ||
Db          1 MCIDTEQTTTISEVTVT------TASAGAGTQSQKYSAALEPSAIA KTFARQYVVIDNVE 54

Qy         57 YDVTDFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSR-----PAKTAK 111
              |||||||||||:|::| ||||||||:||||||| ||:|||||| ||| |        |  
Db         55 YDVTDFKHPGGSVMYYMLSNTGADASEAFKEFHARSKKARKALNALPHRKLGDGEGPTMD 114

Qy        112 VDDAEMLQDFAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVY 171
               ::: ||:|||:||||||||||||||| ||||||||||||:|||| || |:: |||::||
Db        115 AEESAMLKDFARWRKELERDGFFKPSPLHVAYRFAELAAMFALGTALMAAKWHVSSIIVY 174

Qy        172 ACFFGARCGWVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKV 231
              | |||||||||||||||:||||||||||| |||||||||| ||||||:||||||||||||
Db        175 AFFFGARCGWVQHEGGHNSLTGNIWWDKRAQAFTAGFGLASSGDMWNNMHNKHHATPQKV 234

Qy        232 RHDMDLDTTPAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKA 291
              |||||||||||||||| ||| |||||||| ||| |||||:|:|||:|| |||: |||  |
Db        235 RHDMDLDTTPAVAFFNKAVESNRPRGFSKVWLRAQAWTFVPITSGMVLFFWMYVLHPRNA 294

Qy        292 LKGGKYEELVWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHL 351
              ::    ||  ||: |||:||  ||||||:: : ||||| |: | :|||||||||||||||
Db        295 IRRKNAEEAFWMITAHVVRTSVIKAVTGYSWLTSYGLFCASMWAAGCYLFAHFSTSHTHL 354

Qy        352 DVVPADEHLSWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRF 411
              ||||:|:|:||||| ||||||||||  :||||||||||||||||||||||||||||||||
Db        355 DVVPSDKHVSWVRYGVDHTIDIDPSARYVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRF 414

Qy        412 VAFAKKWNLNYKVMTYAGAWKATLGNLDNVGKHYYVHGQH 451
              |||||||||||||:|| ||||||  ||::||||||||| |
Db        415 VAFAKKWNLNYKVLTYYGAWKATFSNLNDVGKHYYVHGSH 454

Thus, without substrate testing, one ordinary skill would not know if such sequence is an acyl-CoA dependent desaturase.  whether a delta-6 desaturase is an acyl-CoA-dependent delta-6-desaturase 
The random insertion, deletion or substitution of 50% of amino acids would likely to delete or disrupt such conservative domain, and diminish the specificity and/or activity.     
2. Other than Camelina, the specification does not describe the genus of plants having the structure to produce seed oil comprising the claimed composition (at least 10% EPA; at least 5% DHA, and less than 10% GLA).   
In prior art, Napier et al (Transgenic plants as a sustainable, terrestrial source of fish oils. Eur. J. Lipid Sci. Technol. 117, 1317–1324, 2015) teach that to date, two oilseed crop species have been identified as potential hosts for the omega-3 LC-PUFA like EPA and DHA biosynthetic trait —canola, a cultivar of rapeseed (Brassica napus L.) and (Camelina sativa), both of which are oilseed crop plants.  
Accordingly, most of the plants have not been described to be able to produce high lever of PUFA like EPA and DHA, by the specification or by the art. 
In summary, applicant does not describe the common structure feature of the genus of recombinant plant expressing a genus of sequences having at least 50% identity to SEQ ID NO: 2 that have the function of producing seed oils comprising the claimed specific composition in EPA, DHA, GLA percentage, phosphatidylcholine, and phosphatidylethanolamine species, and  does not describe the common structure feature of all seed plants that have the substrates and function of producing seed oils comprising the claimed specific composition in EPA, DHA,

Regarding the representative number of species, SEQ ID NOs: 2 is only disclosed sequence to represent delta-6-desaturases (acyl-CoA-dependent).   
SEQ ID NO: 2 is a polypeptide sequence of 456 amino acids.  For at least 50% sequence identity, up to 50%, or 228 amino acids, can be substituted, deleted, or added. Thus, (228+227+226+ ...... +3+2+1) 
Without continuing the math, at least 50% sequence identity to SEQ ID NO: 2 in claim 52 is the narrowest genus as claimed and is extremely large.  
Claims 43 and 51 are parent claims of claim 52, thus are claiming even larger numbers of species. 
In addition, without describing the conservative domain, the genus of sequences are structurally heterogeneous and are not associated to the common specificity and/or function.    
Furthermore, SEQ ID NO: 2 and acyl-CoA-dependent delta-6-desaturase have been recently discovered in prior art.  As research progresses, more will be disclosed and characterized.  Applicant certainly does not have possession of the genus. 
According to https://sciencing.com/kinds-of-seed-plants-13404717.html, there are at least 350,000 species of seed plants/angiosperms living on the planet today. 
In summary, SEQ ID NO: 2 is the only described species, which is not sufficient to represent the genus of recombinant plant expressing a genus of sequences having at least 50% identity to SEQ ID NO: 2 that have the function of producing seed oils comprising the claimed specific composition in EPA, DHA, GLA percentage, phosphatidylcholine, and phosphatidylethanolamine species. 
Oilseed crops like Rapeseed (Brassica napus L.) and (Camelina sativa) are not sufficient to represent the genus of 350.000 plants that have the substrates and function of producing seed oils comprising the claimed specific composition in EPA, DHA, GLA percentage, phosphatidylcholine, and phosphatidylethanolamine species. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 43-53, 60-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-8, 18 of US Patent 10881631. 
The instant application shares multiple inventors with the US Patent, Rothamsted Research Ltd is the applicant of both cases. 
US Patent 10881631 claims:
1. A recombinant camelina plant or cell comprising polynucleotides encoding an acyl-CoA-dependent Δ6-desaturase, a Δ6-elongase and a Δ5-desaturase operably linked with one or more regulatory sequences; wherein the Δ6-desaturase comprises an amino acid sequence that has at least 95% sequence identity to SEQ ID NO:20.
3. A recombinant camelina plant according to claim 1 wherein the plant is a seed.
5. A recombinant camelina plant or cell according to claim 1 wherein the Δ6-elongase comprises an amino acid sequence having at least 50% identity to SEQ ID NO:4, SEQ ID NO: 22 or SEQ ID NO:24, and the Δ5-desaturase comprises an amino acid sequence having at least 50% identity to SEQ ID NO:6 or SEQ ID NO: 10.
7. A method for producing eicosapentaenoic acid (EPA) comprising growing a plant or cell according to claim 1 under conditions wherein said desaturase and elongase enzymes are expressed and EPA is produced in said plant or cell.
8. A method for producing plant seed oil comprising growing a plant or cell according to claim 1 under conditions wherein said desaturase and elongase enzymes are expressed and a plant seed oil is produced in said plant or cell.
18. The recombinant camelina plant or cell of claim 1 wherein the camelina plant or cell was transformed with a single vector comprising polynucleotides encoding the acyl-CoA-dependent Δ6-desaturase, Δ6-elongase, and Δ5-desaturase.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
The US Patent claims recombinant camelina plant, cell, and seed comprising polynucleotides encoding an acyl-CoA-dependent Δ6-desaturase, a Δ6-elongase and a Δ5-desaturase, and method of using the plant, cell, and seed to produce EPA, and produce plant seed oil.  

By examiner’s alignment, SEQ ID NOs: 2, 4, 6 and 20 are identical in the US Patent and instant application.  SEQ ID NO: 20 and SEQ ID NO: 2 are delta-6-desaturase and functional equivalents (instant specification ([0082]-[0083], claim 52). Thus, the instant sequences of Δ6-desaturase, a Δ6-elongase and a Δ5-desaturase are the same of the corresponding sequences of the US Patent, or functional equivalent thereof. 
The recombinant plant seed of the US patent comprise the instant plant seed oil.  
Oil production and extraction from seeds are routine methods in prior art, as admitted by application in specification by citing references ([0220]). It would have been obvious to one ordinary skill in the art to produce and extract such oil from the recombinant plant seed of the US Patent by using the exact method of the US patent.  
Therefore, the claims are obvious over each other. 
Please note that the 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).  
In this case, (1) the parent application was not restricted by examiner; and (2) instant application is a CON of the parent application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language. 
Claims 60 and 62 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Bauer et al (US 20110162105, published 6/30/2011, filed 8/25/2009).   
Claim 60 is drawn to plant seed oil produced by the method of claim 59, wherein the oil comprises eicosapentaenoic acid (EPA) and/or docosahexaenoic acid (DHA), and wherein EPA constitutes at least 10% (mol %) of the total fatty acid content of said oil and wherein DHA constitutes at least 5% (mol %) of the total amount of fatty acid present in said oil.   
Claim 62 is drawn to feedstuff, food, cosmetic or pharmaceutical comprising the oil of claim 60.  
As analyzed above, claim 60 is rejected for indefiniteness, and is interpreted by BRI as a recombinant plant seed oil requiring to comprise EPA or DHA (one or the other, not both).  The second wherein and third wherein of the claim, and the dependent claims, limit EPA or DHA.  Thus, DHA and the percentage thereof are not required.  
The claim is a product by process claim.  Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. 
Bauer et al teach a recombinant plant seed oil (a seed oil form transgenic plant) comprising 20.2% (15.3-25%) (mol%) EPA ([0170], table 8).  20.2% is at least 10%. 
The instant recombinant plant seed oil is not different or is not distinguishable from the recombinant plant seed oil of Bauer et al. 
Oil is food. Nevertheless, Bauer et al teach add the recombinant plant seed oil comprising EPA (C20:5) into food ([0004]), the limitation of claim 62. 
Therefore, Bauer et al anticipate the claims.   

	

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 43-53, 61, 63 are rejected under 35 U.S.C. 102(a) and 102(e) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over, Bauer et al.  
As analyzed above, claim 43 is interpreted as a recombinant plant seed oil comprising EPA (or DHA), and wherein EPA constitutes at least 10% (mol %) of the total fatty acid content of said oil; and wherein further the oil further comprises GLA, and wherein GLA constitutes less than 10% (mol %) of the total fatty acid content of said oil.   
As analyzed above, claim 61 is interpreted as “the recombinant plant seed oil of claim 60, wherein the plant seed oil further comprises GLA or DPA (DPA is not required), wherein the GLA constitutes less than 10% (mol %) of the total fatty acid content of said oil.  Note: claim 61 is a product by process claim, structure wise, it has the same scope as claim 43.   
Dependent claims
Claim 44 limits claim 43, wherein the EPA constitutes at least 20% (mol %) of the total fatty acid content of said oil.  
Claim 47 limits claim 43, wherein the EPA and DHA constitutes at least 20% of the total fatty acid content of said oil.  
As analyzed above, claim 51 is interpreted as the recombinant plant seed oil of claim 43, wherein the recombinant plant seed oil is produced from a recombinant plant seed comprising one or and a delta-5-desaturase, operably linked with one or more regulatory sequence, in a single or multiple construct.   
Claim 52 limits claim 51, wherein the A6-desaturase comprises an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 2 (elected species). 
Claim 53 is drawn to a feedstuff, food, or pharmaceutical comprising the oil of claim 43.  
Claim 63 limits claim 43, wherein the recombinant plant seed oil is a recombinant Camelina plant seed oil.  
Claim 45-46, 48-50 limit claim 43, reciting wherein the DHA constitutes at least 13% (mol %) of the total fatty acid content of said oil, wherein the GLA constitutes less than 7% (mol %) of the total fatty acid content of said oil, wherein the oil comprises phosphatidylcholine, and wherein preferably, the total number of carbon atoms of the fatty acid acyl groups of said phosphatidylcholine is 40, wherein the oil comprises one or more phosphatidylethanolamine species wherein the total number of carbon atoms: double bonds of the fatty acid acyl groups of said phosphatidylethanolamine species is selected from the group consisting of 34:4, 36:7, 38:8, 38:7, 38:6, 38:5, 40:10, 40:9, 40:8, 40:7, 40:6, 40:5, and wherein the seed oil comprises triglycerides wherein the number of carbon atom double bonds of said triglycerides is 58:8, 58:9 and 58:10.  

As analyzed above, Bauer et al teach a recombinant plant seed oil (a seed oil form transgenic plant) comprising 20.2% (15.3-25%) (mol%) EPA ([0170], table 8).  
The EPA percentage reads on that of claims 43-44, 61.  
Table 8 of Bauer et al does not disclose DHA %.  Nevertheless, even if DHA was 0%, EPA + DHA would be 20.2% EPA, which reads on the limitation of claim 47.   
Bauer et al teach that the composition of recombinant plant seed oil in table 8 was made from transgenic plant seed comprising the Napin-A construct, which contained a Δ5 and Δ6 desaturases and a 
Bauer et al teach a delta-6-desaturase sequence 100% identical to instant SEQ ID NO: 2, the limitation of claim 52.  See “Sequence Matches” at the end of office action.  
Bauer et al teach add the recombinant plant seed oil comprising EPA (C20:5) into food ([0004]), the limitation of claim 53. 
Bauer et al teach the recombinant plant include camelina ([0069], claim 9), the limitation of claim 63. Transforming camelina is routine method in the art. 
Accordingly, Bauer at al teach and practice expressing the combination of delta-6-desaturase, delta-5-desaturase and delta-6-elongase in recombinant plant seed, and made recombinant plant seed oil comprising at least 20% EPA.  
Again, Bauer at al teach the genetical structure of claim 51, which is narrower than claim 43.   
Bauer et al further teach optimizing the production of the oil comprising polyunsaturated fatty acid like EPA, DHA and GLA, including optimization of combination of genes encoding desaturases and elongases and different sequences, and gene expressions ([0016], {0174]).  
Bauer at al do not teach the GLA recombinant plant seed oil comprising less than 10% or 7% (claim 43 and claim 46), or DHA at least 13% (claim 45), and are silent on the limitations of claims 48-50.  
As analyzed above in the written description rejection, the specific oil composition(s) comprising EPA, DHA, GLA and the specific percentage and ratios in claims 43-50 is/are the result of expression of the combination of transgenes.                                                                                        
MPEP 2112 III states: A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.  
Applicant is reminded that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 102 or § 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112. 
See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.  
In this case, genetical structure of claim 51, which is narrower than claim 43, which would inherently lead to the property of the oil composition, including the limitations of claims 43-50.  
Alternatively, one ordinary skill in the art would have been motivated to make the recombinant plant and seed oil having the same the structure as taught by Bauer et al, and optimize the process like gene expression and combination of different gene sequences also as taught by Bauer et al, to achieve 
In addition, as analyzed in the written description rejection, the genus of sequences and combination of desaturases and elongases in claims 51-52 would not lead to such claimed oil composition. Only the expression of specific combination of sequences in specific plant lead to such claimed oil composition.  
Therefore, the claims are anticipated by or, in the alternative, as obvious over, Bauer et al.  

Remarks
The following references are relevant to instant application, thus are field but not cited by examiner: 
Ruiz-Lopez et al (Metabolic engineering of the omega-3 long chain polyunsaturated fatty acid biosynthetic pathway into transgenic plants. Journal of Experimental Botany, Vol. 63, No. 7, pp. 2397–2410, published January 2012), teaching seed oil comprising EPA 13.3-20.4%, but DHA is rather low (0-3.3%). GLA is rather high in the high EPA seeds (p2401, table 1). 
Napier et al (Transgenic plants as a sustainable, terrestrial source of fish oils. Eur. J. Lipid Sci. Technol. 117, 1317–1324, 2015), teaching that combination of high EPA and DHA can be achieved in seed oil, but after 2013.  Napier et al also teach GLA is undesirable (p1319, right col, 3rd para). 
Petrie et al (US 20120016144, published 1/19/2012, filed 11/17/2009), teach seed oil comprising 4.4% DHA ([0843], table 14), the highest DHA percentage in prior art.  
Zank et al (US 20080155705, published 6/26/2008, filed 7/16/2004), teaching SEQ ID NOs: 2, 4, 6 (elected species, 100% identical). See “Sequence Matches” below.


Sequence Matches
Against instant SEQ ID NO: 2
Q4JDG7_OSTTA
ID   Q4JDG7_OSTTA            Unreviewed;       456 AA.
AC   Q4JDG7;
DT   02-AUG-2005, integrated into UniProtKB/TrEMBL.
DT   02-AUG-2005, sequence version 1.
DT   02-JUN-2021, entry version 101.
DE   SubName: Full=Cytochrome b5-like heme/steroid binding domain {ECO:0000313|EMBL:CAL56435.1};
DE   SubName: Full=Delta-6-desaturase {ECO:0000313|EMBL:AAW70159.1};
GN   Name=d6 {ECO:0000313|EMBL:AAW70159.1};
GN   ORFNames=OT_ostta13g01040 {ECO:0000313|EMBL:CAL56435.1};
OS   Ostreococcus tauri.
OC   Eukaryota; Viridiplantae; Chlorophyta; Mamiellophyceae; Mamiellales;
OC   Bathycoccaceae; Ostreococcus.
OX   NCBI_TaxID=70448 {ECO:0000313|EMBL:AAW70159.1};
RN   [1] {ECO:0000313|EMBL:AAW70159.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=OTTH0595 {ECO:0000313|EMBL:AAW70159.1};
RX   PubMed=15769252; DOI=10.1042/BJ20050111;
RA   Domergue F., Abbadi A., Zahringer U., Moreau H., Heinz E.;
RT   "In vivo characterization of the first acyl-CoA Delta6-desaturase from a
RT   member of the plant kingdom, the microalga Ostreococcus tauri.";
RL   Biochem. J. 389:483-490(2005).
RN   [2] {ECO:0000313|Proteomes:UP000009170}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=OTTH0595 {ECO:0000313|Proteomes:UP000009170};
RX   PubMed=16868079; DOI=10.1073/pnas.0604795103;
RA   Derelle E., Ferraz C., Rombauts S., Rouze P., Worden A.Z., Robbens S.,
RA   Partensky F., Degroeve S., Echeynie S., Cooke R., Saeys Y., Wuyts J.,
RA   Jabbari K., Bowler C., Panaud O., Piegu B., Ball S.G., Ral J.-P.,
RA   Bouget F.-Y., Piganeau G., De Baets B., Picard A., Delseny M., Demaille J.,
RA   Van de Peer Y., Moreau H.;
RT   "Genome analysis of the smallest free-living eukaryote Ostreococcus tauri
RT   unveils many unique features.";
RL   Proc. Natl. Acad. Sci. U.S.A. 103:11647-11652(2006).
RN   [3] {ECO:0000313|EMBL:CAL56435.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=RCC4221 {ECO:0000313|EMBL:CAL56435.1};
RA   Derelle E., Ferraz C., Rombauts S., Rouze P., Worden A.Z., Robbens S.,
RA   Partensky F., Degroeve S., Echeynie S., Cooke R., Saeys Y., Wuyts J.,
RA   Jabbari K., Bowler C., Panaud O., Piegu B., Ball S., Ral J.P., Bouget F.Y.,
RA   Piganeau G., De Baets B., Picard A., Delseny M., Demaille J.,
RA   Van de Peer Y., Moreau H.;
RT   "Genome analysis of the smallest free-living eukaryote Ostreococcus tauri
RT   unveils many unique features.";
RL   Proc. Natl. Acad. Sci. U.S.A. 131:11647-11652(2006).
RN   [4] {ECO:0000313|EMBL:CAL56435.1}
RP   NUCLEOTIDE SEQUENCE.
RC   STRAIN=RCC4221 {ECO:0000313|EMBL:CAL56435.1};
RX   PubMed=25494611; DOI=10.1186/1471-2164-15-1103;
RA   Blanc-Mathieu R., Verhelst B., Derelle E., Rombauts S., Bouget F.Y.,
RA   Carre I., Chateau A., Eyre-Walker A., Grimsley N., Moreau H., Piegu B.,
RA   Rivals E., Schackwitz W., Van de Peer Y., Piganeau G.;
RT   "An improved genome of the model marine alga Ostreococcus tauri unfolds by
RT   assessing Illumina de novo assemblies.";
RL   BMC Genomics 15:1103-1103(2014).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AY746357; AAW70159.1; -; Genomic_DNA.
DR   EMBL; CAID01000013; CAL56435.1; -; Genomic_DNA.
DR   RefSeq; XP_003082578.1; XM_003082530.1.
DR   GeneID; 9837459; -.
DR   KEGG; ota:OT_ostta13g01040; -.

DR   OrthoDB; 1060606at2759; -.
DR   BRENDA; 1.14.19.3; 7749.
DR   Proteomes; UP000009170; Chromosome 13.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:InterPro.
DR   GO; GO:0006629; P:lipid metabolic process; IEA:InterPro.
DR   Gene3D; 3.10.120.10; -; 1.
DR   InterPro; IPR001199; Cyt_B5-like_heme/steroid-bd.
DR   InterPro; IPR036400; Cyt_B5-like_heme/steroid_sf.
DR   InterPro; IPR005804; FA_desaturase_dom.
DR   InterPro; IPR012171; Fatty_acid_desaturase.
DR   Pfam; PF00173; Cyt-b5; 1.
DR   Pfam; PF00487; FA_desaturase; 1.
DR   PIRSF; PIRSF015921; FA_sphinglp_des; 1.
DR   SMART; SM01117; Cyt-b5; 1.
DR   SUPFAM; SSF55856; SSF55856; 1.
PE   4: Predicted;
KW   Membrane {ECO:0000256|SAM:Phobius};
KW   Reference proteome {ECO:0000313|Proteomes:UP000009170};
KW   Transmembrane {ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        265..286
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          36..113
FT                   /note="Cytochrome b5 heme-binding"
FT                   /evidence="ECO:0000259|SMART:SM01117"
SQ   SEQUENCE   456 AA;  51750 MW;  3829CDD50F425859 CRC64;

  Query Match             100.0%;  Score 2473;  DB 66;  Length 456;
  Best Local Similarity   100.0%;  
  Matches  456;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60

Qy         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120

Qy        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180

Qy        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240

Qy        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300

Qy        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360

Qy        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420

Qy        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456
              ||||||||||||||||||||||||||||||||||||
Db        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456

US-13-060-458-20
; Sequence 20, Application US/13060458
; Publication No. US20110162105A1

;  APPLICANT: Bauer, Joerg
;  APPLICANT:Senger, Toralf
;  APPLICANT:Zank, Thorsten
;  APPLICANT:Qiu, Xiao
;  APPLICANT:Wu, Guohai
;  TITLE OF INVENTION: NUCLEIC ACIDS ENCODING DESATURASES AND MODIFIED PLANT OIL
;  FILE REFERENCE: 17418-00064-US
;  CURRENT APPLICATION NUMBER: US/13/060,458
;  CURRENT FILING DATE: 2011-02-24
;  PRIOR APPLICATION NUMBER: PCT/EP2009/060923
;  PRIOR FILING DATE: 2009-08-25
;  PRIOR APPLICATION NUMBER: EP 08162988.3
;  PRIOR FILING DATE: 2008-08-26
;  NUMBER OF SEQ ID NOS: 140
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 456
;  TYPE: PRT
;  ORGANISM: Ostreococcus tauri
US-13-060-458-20

  Query Match             100.0%;  Score 2473;  DB 10;  Length 456;
  Best Local Similarity   100.0%;  
  Matches  456;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60

Qy         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120

Qy        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180

Qy        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240

Qy        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300

Qy        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360

Qy        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420

Qy        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456
              ||||||||||||||||||||||||||||||||||||
Db        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456
 

US-10-566-944A-90
; Sequence 90, Application US/10566944A
; Publication No. US20080155705A1
; GENERAL INFORMATION
;  APPLICANT: Zank, Thorsten
;  APPLICANT:Bauer, Jorg
;  APPLICANT:Cirpus, Petra

;  APPLICANT:Heinz, Ernst
;  APPLICANT:Qiu, Xiao
;  APPLICANT:Vrinten, Patricia
;  APPLICANT:Sperling, Petra
;  APPLICANT:Domergue, Frederic
;  APPLICANT:Meyer, Astrid
;  APPLICANT:Kirsch, Jelena
;  TITLE OF INVENTION: METHOD FOR THE PRODUCTION OF MULTIPLE-UNSATURATED FATTY ACIDS IN
;  TITLE OF INVENTION:TRANSGENIC ORGANISMS
;  FILE REFERENCE: 12810-00193-US
;  CURRENT APPLICATION NUMBER: US/10/566,944A
;  CURRENT FILING DATE: 2006-02-01
;  PRIOR APPLICATION NUMBER: DE 103 35 992.3
;  PRIOR FILING DATE: 2003-08-01
;  PRIOR APPLICATION NUMBER: DE 103 44 557.9
;  PRIOR FILING DATE: 2003-09-24
;  PRIOR APPLICATION NUMBER: DE 103 47 869.8
;  PRIOR FILING DATE: 2003-10-10
;  PRIOR APPLICATION NUMBER: DE 103 59 593.7
;  PRIOR FILING DATE: 2003-12-18
;  PRIOR APPLICATION NUMBER: DE 10 2004 009 457.8
;  PRIOR FILING DATE: 2004-02-27
;  PRIOR APPLICATION NUMBER: DE 10 2004 012 370.5
;  PRIOR FILING DATE: 2004-03-13
;  PRIOR APPLICATION NUMBER: DE 10 2004 024 014.0
;  PRIOR FILING DATE: 2004-05-14
;  NUMBER OF SEQ ID NOS: 192
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 90
;  LENGTH: 456
;  TYPE: PRT
;  ORGANISM: Ostreococcus tauri
US-10-566-944A-90

  Query Match             100.0%;  Score 2473;  DB 5;  Length 456;
  Best Local Similarity   100.0%;  
  Matches  456;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60

Qy         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120

Qy        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180

Qy        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240

Qy        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300

Qy        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360

Qy        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420

Qy        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456
              ||||||||||||||||||||||||||||||||||||
Db        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456

US-13-129-940-30
; Sequence 30, Application US/13129940
; Publication No. US20120016144A1
; GENERAL INFORMATION
;  APPLICANT: PETRIE, James Robertson
;  APPLICANT:MACKENZIE, Anne Maree
;  APPLICANT:LIU, Qing
;  APPLICANT:SHRESTHA, Pushkar
;  APPLICANT:NICHOLS, Peter David
;  APPLICANT:BLACKBURN, Susan Irene Ellis
;  APPLICANT:MANSOUR, Maged Peter
;  APPLICANT:ROBERT, Stanley Suresh
;  APPLICANT:FRAMPTON, Dion Matthew Frederick
;  APPLICANT:ZHOU, Xue-Rong
;  APPLICANT:SINGH, Surinder Pal
;  APPLICANT:WOOD, Craig Christopher
;  TITLE OF INVENTION: Enzymes and methods for producing omega-3 fatty acids
;  FILE REFERENCE: 510837
;  CURRENT APPLICATION NUMBER: US/13/129,940
;  CURRENT FILING DATE: 2011-05-18
;  PRIOR APPLICATION NUMBER: PCT/AU09/01488
;  PRIOR FILING DATE: 2009-11-17
;  PRIOR APPLICATION NUMBER: US 61/199,669
;  PRIOR FILING DATE: 2008-11-18
;  PRIOR APPLICATION NUMBER: US 61/270,710
;  PRIOR FILING DATE: 2009-07-09
;  NUMBER OF SEQ ID NOS: 129
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 456
;  TYPE: PRT
;  ORGANISM: Ostreococcus tauri
US-13-129-940-30

  Query Match             100.0%;  Score 2473;  DB 10;  Length 456;
  Best Local Similarity   100.0%;  
  Matches  456;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MCVETENNDGIPTVEIAFDGERERAEANVKLSAEKMEPAALAKTFARRYVVIEGVEYDVT 60

Qy         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DFKHPGGTVIFYALSNTGADATEAFKEFHHRSRKARKALAALPSRPAKTAKVDDAEMLQD 120

Qy        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FAKWRKELERDGFFKPSPAHVAYRFAELAAMYALGTYLMYARYVVSSVLVYACFFGARCG 180

Qy        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WVQHEGGHSSLTGNIWWDKRIQAFTAGFGLAGSGDMWNSMHNKHHATPQKVRHDMDLDTT 240

Qy        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PAVAFFNTAVEDNRPRGFSKYWLRLQAWTFIPVTSGLVLLFWMFFLHPSKALKGGKYEEL 300

Qy        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VWMLAAHVIRTWTIKAVTGFTAMQSYGLFLATSWVSGCYLFAHFSTSHTHLDVVPADEHL 360

Qy        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SWVRYAVDHTIDIDPSQGWVNWLMGYLNCQVIHHLFPSMPQFRQPEVSRRFVAFAKKWNL 420

Qy        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456
              ||||||||||||||||||||||||||||||||||||
Db        421 NYKVMTYAGAWKATLGNLDNVGKHYYVHGQHSGKTA 456

Against instant SEQ ID NO: 4
US-10-566-944A-28
; Sequence 28, Application US/10566944A
; Publication No. US20080155705A1
; GENERAL INFORMATION
;  APPLICANT: Zank, Thorsten
;  APPLICANT:Bauer, Jorg
;  APPLICANT:Cirpus, Petra
;  APPLICANT:Abbadi, Amine
;  APPLICANT:Heinz, Ernst
;  APPLICANT:Qiu, Xiao
;  APPLICANT:Vrinten, Patricia
;  APPLICANT:Sperling, Petra
;  APPLICANT:Domergue, Frederic
;  APPLICANT:Meyer, Astrid
;  APPLICANT:Kirsch, Jelena
;  TITLE OF INVENTION: METHOD FOR THE PRODUCTION OF MULTIPLE-UNSATURATED FATTY ACIDS IN
;  TITLE OF INVENTION:TRANSGENIC ORGANISMS
;  FILE REFERENCE: 12810-00193-US
;  CURRENT APPLICATION NUMBER: US/10/566,944A
;  CURRENT FILING DATE: 2006-02-01
;  PRIOR APPLICATION NUMBER: DE 103 35 992.3
;  PRIOR FILING DATE: 2003-08-01
;  PRIOR APPLICATION NUMBER: DE 103 44 557.9
;  PRIOR FILING DATE: 2003-09-24
;  PRIOR APPLICATION NUMBER: DE 103 47 869.8
;  PRIOR FILING DATE: 2003-10-10
;  PRIOR APPLICATION NUMBER: DE 103 59 593.7
;  PRIOR FILING DATE: 2003-12-18
;  PRIOR APPLICATION NUMBER: DE 10 2004 009 457.8
;  PRIOR FILING DATE: 2004-02-27
;  PRIOR APPLICATION NUMBER: DE 10 2004 012 370.5
;  PRIOR FILING DATE: 2004-03-13
;  PRIOR APPLICATION NUMBER: DE 10 2004 024 014.0
;  PRIOR FILING DATE: 2004-05-14
;  NUMBER OF SEQ ID NOS: 192
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 28
;  LENGTH: 290
;  TYPE: PRT
;  ORGANISM: Physcomitrella patens
US-10-566-944A-28

  Query Match             100.0%;  Score 1539;  DB 5;  Length 290;
  Best Local Similarity   100.0%;  
  Matches  290;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEVVERFYGELDGKVSQGVNALLGSFGVELTDTPTTKGLPLVDSPTPIVLGVSVYLTIVI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEVVERFYGELDGKVSQGVNALLGSFGVELTDTPTTKGLPLVDSPTPIVLGVSVYLTIVI 60

Qy         61 GGLLWIKARDLKPRASEPFLLQALVLVHNLFCFALSLYMCVGIAYQAITWRYSLWGNAYN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GGLLWIKARDLKPRASEPFLLQALVLVHNLFCFALSLYMCVGIAYQAITWRYSLWGNAYN 120

Qy        121 PKHKEMAILVYLFYMSKYVEFMDTVIMILKRSTRQISFLHVYHHSSISLIWWAIA HHAPG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PKHKEMAILVYLFYMSKYVEFMDTVIMILKRSTRQISFLHVYHHSSISLIWWAIA HHAPG 180

Qy        181 GEAYWSAALNSGVHVLMYAYYFLAACLRSSPKLKNKYLFWGRYLTQFQMFQFMLNLVQAY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GEAYWSAALNSGVHVLMYAYYFLAACLRSSPKLKNKYLFWGRYLTQFQMFQFMLNLVQAY 240

Qy        241 YDMKTNAPYPQWLIKILFYYMISLLFLFGNFYVQKYIKPSDGKQKGAKTE 290
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 YDMKTNAPYPQWLIKILFYYMISLLFLFGNFYVQKYIKPSDGKQKGAKTE 290

Against instant SEQ ID NO: 6
US-10-566-944A-12
; Sequence 12, Application US/10566944A
; Publication No. US20080155705A1
; GENERAL INFORMATION
;  APPLICANT: Zank, Thorsten
;  APPLICANT:Bauer, Jorg
;  APPLICANT:Cirpus, Petra
;  APPLICANT:Abbadi, Amine
;  APPLICANT:Heinz, Ernst
;  APPLICANT:Qiu, Xiao
;  APPLICANT:Vrinten, Patricia
;  APPLICANT:Sperling, Petra
;  APPLICANT:Domergue, Frederic
;  APPLICANT:Meyer, Astrid
;  APPLICANT:Kirsch, Jelena
;  TITLE OF INVENTION: METHOD FOR THE PRODUCTION OF MULTIPLE-UNSATURATED FATTY ACIDS IN
;  TITLE OF INVENTION:TRANSGENIC ORGANISMS
;  FILE REFERENCE: 12810-00193-US
;  CURRENT APPLICATION NUMBER: US/10/566,944A
;  CURRENT FILING DATE: 2006-02-01
;  PRIOR APPLICATION NUMBER: DE 103 35 992.3
;  PRIOR FILING DATE: 2003-08-01
;  PRIOR APPLICATION NUMBER: DE 103 44 557.9
;  PRIOR FILING DATE: 2003-09-24
;  PRIOR APPLICATION NUMBER: DE 103 47 869.8
;  PRIOR FILING DATE: 2003-10-10
;  PRIOR APPLICATION NUMBER: DE 103 59 593.7
;  PRIOR FILING DATE: 2003-12-18
;  PRIOR APPLICATION NUMBER: DE 10 2004 009 457.8
;  PRIOR FILING DATE: 2004-02-27
;  PRIOR APPLICATION NUMBER: DE 10 2004 012 370.5
;  PRIOR FILING DATE: 2004-03-13
;  PRIOR APPLICATION NUMBER: DE 10 2004 024 014.0
;  PRIOR FILING DATE: 2004-05-14
;  NUMBER OF SEQ ID NOS: 192
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 12
;  LENGTH: 439
;  TYPE: PRT
;  ORGANISM: Thraustrochytrium
US-10-566-944A-12

  Query Match             100.0%;  Score 2360;  DB 5;  Length 439;
  Best Local Similarity   100.0%;  
  Matches  439;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGKGSEGRSAAREMTAEANGDKRKTILIEGVLYDATNFKHPGGSIINFLTEGEAGVDATQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGKGSEGRSAAREMTAEANGDKRKTILIEGVLYDATNFKHPGGSIINFLTEGEAGVDATQ 60

Qy         61 AYREFHQRSGKADKYLKSLPKLDASKVESRFSAKEQARRDAMTRDYAAFREELVAEGYFD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AYREFHQRSGKADKYLKSLPKLDASKVESRFSAKEQARRDAMTRDYAAFREELVAEGYFD 120

Qy        121 PSIPHMIYRVVEIVALFALSFWLMSKASPTSLVLGVVMNGIAQGRCGWVMHEMGHGSFTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSIPHMIYRVVEIVALFALSFWLMSKASPTSLVLGVVMNGIAQGRCGWVMHEMGHGSFTG 180

Qy        181 VIWLDDRMCEFFYGVGCGMSGHYWKNQHSKHHAAPNRLEHDVDLNTLPLVAFNERVVRKV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VIWLDDRMCEFFYGVGCGMSGHYWKNQHSKHHAAPNRLEHDVDLNTLPLVAFNERVVRKV 240

Qy        241 KPGSLLALWLRVQAYLFAPVSCLLIGLGWTLYLHPRYMLRTKRHMEFVWIFARYIGWFSL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KPGSLLALWLRVQAYLFAPVSCLLIGLGWTLYLHPRYMLRTKRHMEFVWIFARYIGWFSL 300

Qy        301 MGALGYSPGTSVGMYLCSFGLGCIYIFLQFAVSHTHLPVTNPEDQLHWLEYAADHTVNIS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 TKSWLVTWWMSNLNFQIEHHLFPTAPQFRFKEISPRVEALFKRHNLPYYDLPYTSAVSTT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TKSWLVTWWMSNLNFQIEHHLFPTAPQFRFKEISPRVEALFKRHNLPYYDLPYTSAVSTT 420

Qy        421 FANLYSVGHSVGADTKKQD 439
              |||||||||||||||||||
Db        421 FANLYSVGHSVGADTKKQD 439

Conclusion 
No claim is allowed.   

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is 571-270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662